Order reversed on the law and facts, without costs of this appeal to either party, report of Official Referee confirmed, and order granted for the relief prayed for in the petition, without costs. Memorandum: The evidence establishes the sufficiency of the water supply and that petitioner can be supplied without danger or harm to the residents of the Village of Perry. Under those circumstances the refusal to serve petitioner was arbitrary. (Village Law, § 224; People ex rel. Hilliker v. Pierce, 64 Misc. 627; Matter of Dexter Sulphite Pulp & P. Co. v. Shaver, 183 Misc. 275.) All concur, except Taylor, P. J., and Harris, J., who dissent and vote for affirmance. (The order dismisses petitioner’s application for a mandamus order to compel defendant to furnish to petitioner water for irrigation purposes.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.